 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDAir Transit, Inc. and Anthony Herndon and JamesJ. Edge. Case 5-CA-10368June 1, 1981DECISION AND ORDERUpon a charge filed on December 19, 1979, bythe Charging Parties, individuals, and duly servedon Air Transit, Inc. (Respondent herein), the Gen-eral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 5,issued a complaint and notice of hearing on June 6,1980, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge and complaint and notice of hearingbefore an administrative law judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that in August andNovember 1978, Respondent by and through theacts of its agents, Jack Shinberg and RitchieGaylen, violated Section 8(a)(1) of the Act bythreatening employees because they had engaged inprotected concerted activities. Respondent filed ananswer and an amended answer admitting in part,and denying in part, the allegations of the com-plaint.Thereafter, on January 27, 1981, counsel for theGeneral Counsel filed directly with the Board aMotion for Summary Judgment. On January 29,1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a brief in opposition to the GeneralCounsel's Motion for Summary Judgment.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentThe complaint alleges in pertinent part that, inAugust and November 1978, Respondent by andthrough the conduct of its agents Jack Shinbergand Ritchie Gaylen violated Section 8(a)(1) of theAct by (1) threatening employees because theygave testimony at a Board representation hearing;(2) threatening employees with unspecified actionsbecause of their activities on behalf of a union; (3)threatening employees that they would need aunion if they continued their organizing efforts onbehalf of a union; and (4) threatening employeeswith discharge because of their efforts and activi-ties in forming an employee association and theiractivities on behalf of a union. Respondent's256 NLRB No. 44answer and amended answer admit the essentialelements of the complaint; however, Respondentdenies that it is an employer within the meaning ofthe Act, and it denies any violation of the Act. Asan affirmative defense, Respondent contends thatthe individuals alleged to be employees of Re-spondent, taxi drivers working at Respondent'sDulles Airport facility, are independent contrac-tors, not employees, and therefore are not subjectto the Act. In his motion for Summary Judgment,the General Counsel contends that pursuant to apetition filed by the Communication Workers ofAmerica, AFL-CIO (the Union), the Board, onApril 21, 1980, issued a Decision on Review andDirection of Election in a unit of all taxi driversworking at Respondent's Dulles Airport taxistand. Notwithstanding Respondent's contentions,the General Counsel submits that the Board prop-erly found, in the representation case, that the taxidrivers involved herein were employees within themeaning of the Act and that Respondent has failedto present any evidence establishing that the Boarderred in finding those individuals to be employeeswithin the meaning of the Act. Accordingly, theGeneral Counsel submits that the Board shouldgrant the Motion for Summary Judgment. In itsopposition to the General Counsel's Motion forSummary Judgment, Respondent contends that theevidence presented in the earlier representationcase demonstrates that the taxi drivers are inde-pendent contractors and that Respondent is not anemployer within the meaning of the Act. Respond-ent further contends that the General Counsel'sMotion for Summary Judgment should be deniedand that the allegations of the complaint should bedismissed. We find no issues remain requiring ahearing and, as discussed below, we grant the Gen-eral Counsel's Motion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, a Virginia corporation, with itsprincipal office in Arlington, Virginia, is engagedin the taxicab business. During the preceding 12months, a representative period, Respondent re-ceived gross revenues in excess of $500,000 fromits operations. During the same period, Respondentpurchased and received, in interstate commerce,materials and supplies valued in excess of $50,000' 248 NLRB 1302. Subsequently, an election was held wherein a ma-jority of the participating employees voted against representation by theUnion, and thereafter, the Regional Director issued a Certification of Re-sults of Election. AIR TRANSIT, INC.279directly from points located outside the Common-wealth of Virginia. Accordingly, we find that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDCommunication Workers of America, AFL-CIO, herein called the Union, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESAs noted above, the General Counsel contendsthat Respondent has violated Section 8(a)(l) of theAct by threatening its employees because of theirinvolvement in protected concerted activities. Con-trary to the General Counsel's position, Respond-ent claims that it did not violate the Act becausethe individuals threatened by Respondent's agentsare independent contractors and are not protectedby the Act. Respondent contends that in directingan election among taxi drivers working at itsDulles Airport taxi stand the Board erred in find-ing that those taxi drivers were employees withinthe meaning of the Act and that therefore the com-plaint allegations should be dismissed.In a case such as the instant case, which involvesindependent violations of the Act that are unrelat-ed to a prior representation case, the findings inthat prior representation case are subject to chal-lenge and may be litigated.2Subject of course, toreconsideration and to any additional evidence ad-duced in the unfair labor practice case, the Boardmay accord a certain "persuasive relevance, a kindof 'administrative comity"' to the prior representa-tion case findings.3In the instant case, however,Respondent does not offer any additional evidenceto support its contention, it merely contends thatthe Board erred in the earlier representation case.4Accordingly, we have carefully considered ourprior decision and, based on the entire record inthis case, we reaffirm our previous findings in 2482 In contrast, representation case findings in a "related" subsequentunfair labor practice proceeding (i.e., Sec. 8(a)(XS) case based on certifica-tion in a representation proceeding) are not subject to relitigation. Serv-U-Stores, Inc., 234 NLRB 1143, 1144 (1978), Chairman Fanning andMember Jenkins dissenting on other grounds.Ibid.Member Zimmerman relies on the Board's prior determination thatthe Employer's drivers were employees within the meaning of the Actand upon Respondent's failure to introduce any additional evidence war-ranting an alternative finding. Although the Board could, without violat-ing its rules, reverse that determination. Member Zimmerman considersthe policies and principles of stare decisis as militating strongly againstsuch a course, particularly in the absence of new evidence or changedcircumstances. Cf. Bravos Oldsmobile, 254 NLRB No. 135 (1981) (concur-rence of Member Zimmerman)NLRB 1302 that Respondent's taxi drivers are em-ployees within the meaning of the Act and are enti-tled to the full protection of the Act. We find,therefore, that Respondent violated Section 8(a)(1)of the Act by threatening its employees because oftheir involvement in protected concerted activities.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.v. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act, we shallorder that it cease and desist therefrom, and takecertain affirmative action designed to effectuate thepolicies of the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Air Transit, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. Communication Workers of America, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. By threatening employees because they gavetestimony in a Board representation case, by threat-ening employees with unspecified action because oftheir activities on behalf of the Union, by threaten-ing employees that they would need the Union ifthey continued their organizing efforts on behalf ofthe Union, and by threatening employees with dis-charge because of their efforts and activities informing an employee association and their activitieson behalf of the Union, Respondent violated Sec-tion 8(a)(1) of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,AIR TRANSIT, INC. 279 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDAir Transit, Inc., Arlington, Virginia, its officers,agents, successors, and assigns, shall:i. Cease and desist from:(a) Threatening employees because they gavetestimony at a Board representation hearing, threat-ening employees with unspecified actions becauseof their activities on behalf of the Union, threaten-ing employees that they would need the Union ifthey continued their organizing efforts on behalf ofthe Union, and threatening employees with dis-charge because of their efforts and activities informing an employee association and their activitieson behalf of the Union.(b) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them in Section 7of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Post at its Dulles Airport facility copies ofthe attached notice marked "Appendix."5Copiesof said notice, on forms provided by the RegionalDirector for Region 5, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.Accordingly, we give you these assurances:WE WILL NOT threaten employees becausethey have given testimony at a National LaborRelations Board hearing.WE WILL NOT threaten employees with un-specified action because of their activities onbehalf of the Communication Workers ofAmerica, AFL-CIO, or any other union.WE WILL NOT threaten employees that theywould need a union if they continue their or-ganizing efforts on behalf of the Communica-tion Workers of America, AFL-CIO, or anyother union.WE WILL NOT threaten employees with dis-charge because of their efforts and activities informing an employee association and their ac-tivities on behalf of the Communication Work-ers of America, AFL-CIO, or any otherunion.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of rights guaranteed tothem in Section 7 of the National Labor Rela-tions Act.AIR TRANSIT, INC.